Citation Nr: 1048351	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  10-41 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which denied the Veteran's claim.  

The Veteran was afforded a hearing before a decision review 
officer (DRO) in March 2010.  A copy of the transcript has been 
associated with the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed bilateral hearing loss disability and his military 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a service connection for a 
bilateral hearing loss disability.  In the interest of clarity, 
the Board will discuss certain preliminary matters.  The issue on 
appeal will then be analyzed and a decision rendered.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in May 2009, prior to the initial adjudication 
of his claim.  In short, the record indicates the Veteran 
received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating this claim.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, as well as private and 
postservice VA treatment records.  

Additionally, the Veteran was afforded a VA audiological 
examination in June 2009.  The VA examination report reflect that 
the examiner interviewed and examined the Veteran, reviewed his 
past medical history, reviewed his claims folder, documented his 
current medical conditions, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA examination report is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) 
[holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of an accredited representative.  He was afforded a personal 
hearing in March 2010 before a DRO.  In his October 2010 
substantive appeal [VA Form 9], he declined the option of 
testifying at a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels), over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the law administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2010). 

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Veteran is claiming entitlement to service connection for a 
bilateral hearing loss disability, which he contends is due to 
his military service.  See, e.g., the Veteran's notice of 
disagreement dated December 2009.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is 
currently diagnosed with a bilateral hearing loss disability, as 
is evidenced by the report of the June 2009 VA audiological 
examination.  Puretone threshold during the June 2009 examination 
were in excess of 40 dB at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz 
in each ear and speech recognition was below 94 percent in each 
ear.  Accordingly, the Veteran met the regulation criteria for a 
bilateral hearing disability under 38 C.F.R. § 3.385.  Hickson 
element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of the Veteran's service 
treatment records reveals no evidence of a bilateral hearing loss 
disability.  On the January 1946 separation examination, it was 
noted that the Veteran's hearing was 15/15 bilaterally according 
to the whispered voice test.  Additionally, the record does not 
reflect medical evidence showing any manifestations of hearing 
loss disability during the one-year presumptive period after the 
Veteran's separation from service.  On the contrary, the record 
does not reflect any complaints or findings of a hearing loss 
disability until September 1990 (more than 40 years after his 
separation from active service) that are consistent with a 
hearing loss disability.  Accordingly, Hickson element (2) is not 
met with respect to disease.
With respect to in-service injury, the Veteran maintains that he 
developed a hearing loss disability due to noise exposure in 
service from working as an ammunition loader; he described his 
duties as someone who supplied the rounds to the ammunition crew.  
The Veteran served on active duty from March 1943 to January 
1946.  His DD Form 214 reflects that the Veteran's military 
occupational specialty involved maintenance and operation of 
guns.  As indicated above, his service treatment records are 
negative for any history, treatment, or diagnosis of a hearing 
loss disability.  Nonetheless, pursuant to the provisions of 38 
U.S.C.A. § 1154(a), the Board finds that the circumstances of the 
Veteran's service, including military training, would be 
consistent with exposure to loud noise in service.  This is 
sufficient to satisfy Hickson element (2), in-service injury.

Turning to crucial element (3), medical nexus, the Board has 
carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the competent 
medical evidence of record supports a finding that the Veteran's 
current bilateral hearing loss disability is not related to his 
military service.

Specifically, the Veteran was afforded a VA audiological 
examination in June 2009.  In addition to the results of a 
current audiological examination, the VA examiner considered the 
Veteran's history of military noise exposure working with the 
ammunition crew, as well as noise exposure while working in oil 
fields after service.  Despite the Veteran's in-service noise 
exposure, the audiologist concluded that, "[b]ased upon the 
review of the information provided, which included statements 
indicating that the "[hearing loss disability] started in the 
oil fields," it is not likely that military noise exposure 
resulted in current hearing loss."  The audiologist's rationale 
for her conclusion was based on a review of the Veteran's claims 
folder, consideration of the Veteran's reported onset of the 
hearing loss, and examination of the Veteran.     

The June 2009 VA audiological examination report appears to have 
been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Additionally, the June 2009 VA examiner's opinion appears to be 
consistent with the Veteran's medical history, which is absent 
any symptomatology of a bilateral hearing loss disability for 
several years after service.  Further, in rendering the opinion, 
the VA examiner considered the Veteran's service treatment 
records and his report of military noise exposure, and determined 
that the in-service exposure to noise did not cause his current 
hearing loss disability.   

The Board notes that the Veteran underwent an audiological 
evaluation by J.C., M.D., in September 1990.  At that time, the 
Veteran reported in-service noise exposure as well as noise 
exposure from working in oil fields after discharge from service.  
In diagnosing the Veteran with a bilateral hearing loss 
disability, Dr. J.C. reported that the Veteran's hearing loss 
disability was "noise induced."  However, Dr. J.C. did not 
indicate whether the Veteran's hearing loss disability was 
induced by his noise exposure during military service or while 
working in the oil fields after discharge from service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence].  Further, the 
Court has held on several occasions that medical evidence that is 
speculative, general, or inconclusive in nature cannot support a 
claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Accordingly, the Board finds the report of 
Dr. J.C. to be of little probative value in determining whether 
the Veteran's current bilateral hearing loss disability is 
related to his in-service noise exposure.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including difficulty 
hearing), has presented no probative clinical evidence of a nexus 
between his bilateral hearing loss disability and his military 
service.   The Board finds that the Veteran as a lay person is 
not competent to associate any of his claimed symptoms to 
acoustic trauma during service.  That is, the Veteran is not 
competent to opine on matters such as the etiology of his current 
bilateral hearing loss disability.  Such opinion requires 
specific medical training and is beyond the competency of the 
Veteran or any other lay person.  In the absence of evidence 
indicating that the Veteran has the medical training to render 
medical opinions, the Board must find that his contention with 
regard to a medical nexus between his bilateral hearing loss 
disability and his military service to be of no probative value.  
See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the statements 
offered by the Veteran in support of his own claim are not 
competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had a bilateral hearing loss disability 
continually since service.  However, the first postservice 
evidence of complaint of, or treatment for, a bilateral hearing 
loss disability is dated in September 1990.  See a private 
treatment record from Dr. J.C. dated in September 1990.  This was 
more than forty years after the Veteran left service in January 
1946.  Furthermore, his recent assertion of an onset of symptoms 
in service is directly in conflict with the findings of a VA 
examination dated in June 1975, which revealed no complaints or 
findings of a bilateral hearing loss disability, as well as his 
report to the June 2009 VA examiner that "I think [the hearing 
loss disability] started in the oil fields."  

While the Veteran is competent to report hearing loss over the 
years since service, the Board notes that a hearing loss 
disability was not reported at the time of his service discharge.  
The Board finds that his current statements regarding a 
continuity of a bilateral hearing loss disability since service 
are not credible.  His January 1946 separation examination from 
service as well as the June 1975 and June 2009 VA examinations 
contradict any current assertion that his current bilateral 
hearing loss disability was manifested during service.  There is 
no competent medical evidence that the Veteran complained of or 
was treated for a bilateral hearing loss disability for many 
years after his separation from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].  The Board accordingly places no probative value on 
the assertions of the Veteran that there has been a continuity of 
symptomatology dating to service.  Therefore, continuity of 
symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral hearing loss disability.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


